Citation Nr: 1447339	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-30 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel
INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from September 1972 to April 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In December 2012, the Veteran presented sworn testimony during a video conference hearing in Lincoln, Nebraska, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is likely the result of his active service.

2.  The Veteran's tinnitus is likely the result of his active service or a service connected hearing loss.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

2.  Tinnitus was incurred in or aggravated by active service or service connected disability.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's claims for service connection is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's post-service treatment records reflect that he has been diagnosed with bilateral hearing loss and tinnitus.  See VA examination report, March 2011; 38 C.F.R. § 3.385 (2014).  

The Veteran submitted December 2012 and January 2013 medical opinions from his private physician and hearing instrument specialist concluding that his hearing loss is likely due to his military noise exposure.  His personnel records show that he received the Marksman Badge for an M-16 rifle and that his military occupational specialty was vehicle mechanic.  Both are consistent with in-service noise exposure.  

The medical evidence also includes a March 2011 VA examination with December 2011 addendum opining that the Veteran's audiological disabilities are not related to his military service.  The examiner pointed to the findings of the Veteran's enlistment audiogram, which he felt were consistent with pre-service hearing loss at the 4000 Hz range.  The Board does not agree.  The reading at the enlistment examination is barely legible.  Moreover, even if the examiner's interpretation of the reading were accepted, and that the Veteran had preexisting hearing loss, the examiner failed to address the clear shift that occurred when comparing the Veteran's hearing acuity at the 2000 Hz range.  Such diminishes the probative value of the opinion.

Thus, the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.  38 C.F.R. § 3.303.  Service connection for hearing loss is warranted.  Any further discussion of negative evidence is irrelevant.  

As for the issue of service connection for tinnitus, the VA opinions indicated that it was less likely that the disorder was related to the Veteran's active service, to include in-service noise exposure.  Reference was made to the fact that there were no complaints of tinnitus in the service treatment records.  Nevertheless tinnitus may occur as a symptom of nearly all ear disorders, including sensorineural (noise-induced) hearing loss.  See The Merck Manual, Section 7, Chapter 82, Approach to the Patient with Ear Problems.  Further, "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  Id., Section 7, Ch. 85, Inner Ear.  Such conveys the notion that tinnitus and sensorineural hearing loss often share a common etiology or that tinnitus can be secondary to sensorineural hearing loss.  Thus, affording the Veteran the full benefit-of-the-doubt, and because service connection has been granted for hearing loss,  the Board finds that service connection for tinnitus is warranted on a direct (38 C.F.R. § 3.303) or secondary basis (38 C.F.R. § 3.310).

The benefit-of-the-doubt will be conferred in the Veteran's favor and his claims for service connection for bilateral hearing loss and tinnitus are granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


